DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
2.	The preliminary amendment filed on 8/7/2018 has been entered.
Specification
3.	The disclosure is objected to because of the following informalities: section headings, such as for example “brief description of the drawings" and "detailed description" are missing. Appropriate correction is required.
Claim Objections
4.	Claims 3, 5, 15 are objected to because of the following informalities: in claim 3, line 3, “a constant amount pump (58)”, and in claim 5, line 4, “constant amount pumps (58)” are positively recited for a second time. This renders the claims confusing as it raises issues of double inclusion. Regarding claims 5 and 15, the feature following the phrase “in particular" is regarded as entirely optional. Appropriate correction is required.
Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter “a permanent magnet” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

II- Regarding claim 6, the phrase "similar" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "similar"), thereby rendering the scope of the claim(s) unascertainable.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1, 3, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bylsma et al. 8,224,481.
Bylsma et al. disclose a manually grippable and handleable dispenser (20) for dispensing at least two liquid or pasty substances which are dispensable and mixable with each other in a predetermined ratio for dispensing (col. 3, ll. 30-45), which comprises a dispenser housing (194) with at least two flexible containers (32a, 32b) that are received in the dispenser housing and of which at least one is flexible for separate storing of the substances to be dispensed which are dispensable through a respective dispensing opening (36) to a dispensing head (114) (col. 3, ll. 56-62), wherein the substance is dispensable from at least one of the containers by pressure loading, wherein the dispensing is performed either by manual pressure loading through the dispenser housing upon at least one of the containers received in the dispenser (col. 3, .
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Bylsma et al. 8,224,481 in view of Langeman 5,388,761.
Bylsma et al. have taught all the features of the claimed invention except that the coupling is performed in a permanent magnetically manner. Langeman teaches the use of a gear pump (24a, 24b) being magnetically coupled (col. 11, ll. 42-50).
.
Allowable Subject Matter
12.	Claims 8-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
13.	The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Among other references, US 2016/0001243 disclose other pertinent structures, such as, a mixing device for mixing a least two fluid.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931.  The examiner can normally be reached on Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754